Name: Commission Decision of 7 June 1985 establishing a Community typology for agricultural holdings
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  agricultural activity;  farming systems;  national accounts
 Date Published: 1985-08-17

 Avis juridique important|31985D037785/377/EEC: Commission Decision of 7 June 1985 establishing a Community typology for agricultural holdings Official Journal L 220 , 17/08/1985 P. 0001 - 0032 Finnish special edition: Chapter 3 Volume 19 P. 0068 Spanish special edition: Chapter 03 Volume 37 P. 0027 Swedish special edition: Chapter 3 Volume 19 P. 0068 Portuguese special edition Chapter 03 Volume 37 P. 0027 COMMISSION DECISIONof 7 June 1985establishing a Community typology for agricultural holdings<(BLK0)LA ORG="CCF">EN</(BLK0)LA>(85/377/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Decision No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), as last amended by Regulation (EEC) No 2143/81 (2).Having regard to Council Regulation (EEC) No 1463/84 of 24 May 1984 on the organization of the surveys on the structure of agricultural holdings for 1985 and 1987 (3), and in particular Article 6 (2)thereof,Whereas Commission Decision 78/463/EEC of 7 April 1978 establishing a Community typology for agricultural holdings (4), as last amended by Decision 84/542/EEC (5), defines in Article 1 the two factors on which the Community typology is based, namely, the type of farming and the economic size of the holding; whereas these two factors are determined on the basis of the standard gross margin (SGM);Whereas the standard gross margin as defined in Article 1 (d) of the aforementioned Decision is an economic criterion, expressed in monetary terms; whereas such a criterion is bound to undergo changes in the course of time;Whereas the standard gross margins set out in Annex I to the aforementioned Decision are based on average values over a reference period; whereas, therefore, they should regularly be updated to take account of economic trends so that the typology may continue meaningfully to be applied for the purposes specified in Article 3 of that Decision; whereas for this purpose a frequency as far as possible linked to the years in which farm structuresurveys are carried out should be provided for;Whereas such updating should be carried out on the basis of the average gross margins observed over a reference period of several years;Whereas the list of characteristics for which gross standard margins are established should be brought into line with the headings used in the farm structure surveys;Whereas there is a need for the classification scheme adopted by Decision 78/463/EEC to be amended in order better to take account of regional circumstances, especially in the Member States which have joined the EEC since that Decision entered into force, and of the changes made to the list of headings used in the structure surveys;Whereas, however, the scheme must as far as possible be kept as it is, in order to ensure sufficient continuity in time and hence permit trend analyses;Whereas the European Size Unit constitutes a basic unit expressed in terms of monetary value for a given reference period; whereas this value undergoes changes in the course of time under the influence of changes in the various factors determining agro-economic trends; whereas, for the European Size Unit to remain totally meaningful in the context of the Community typology, its definitions should be regularly updated at the same time as the SGMs are adjusted;Whereas the measures provided for in this Decision are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network of the EEC and the opinion of the Standing Committee for Agricultural Statistics; HAS ADOPTED THIS DECISION:CHAPTER ICommunity typology for agricultural holdingsArticle 1For the purpose of this Decision, 'Community typology for agricultural holdings` (hereinafter called 'typology`) shall mean a uniform classification of holdings in the Community based on their type of farming and economic size, so arranged that homogeneous groups of holdings can be assembled in a greater or lesser degree of aggregation.The type of farming and the economic size of the holding shall be determined on the basis of the standard gross margin.Article 21. The typology shall be designed to meet in particular the information needs of the common agricultural policy.2. The purpose of the typology shall be to supply an instrument making possible, at Community level:- an analysis of the situation of holdings based on economic criteria;- comparisons of the situation of holdings- between the various classes in the typology;- between Member States or regions of the Member States;- between different periods.3. The applications of the typology shall principally comprise the presentation, by type of farming and by size class, of data collected through the Community farm structure surveys and the Community Farm Accountancy Data Network.CHAPTER IIStandard gross marginArticle 3For the purpose of this Decision, 'standard gross margin` (SGM) shall mean the balance between the standard value of production and the standard value of certain specific costs as laid down in Annex I; this balance shall be determined for the various crop and livestock characteristics within each region.Article 4The total standard gross margin of the holding shall correspond to the sum of the values obtained for each characteristic by multiplying the SGM per unit by the number of corresponding units.Article 5The standard gross margins shall be determined using average basic data calculated over a reference period of several years. They shall be updated to take account of economic trends.Annex I lays down the procedures for collecting the data, the method of calculation and the frequency for determining the SGM.CHAPTER IIIType of farmingArticle 6For the purposes of this Decision the 'type of farming` of a holding shall be determined by the relative contribution of different enterprises to its total standard gross margin.Article 7Depending on the amount of detail required, the types of farming shall be divided into:- general types of farming,- principal types of farming,- particular types of farming,- subdivisions of certain particular types of farming.These subdivisions shall be optional for those Member States in which the number of holdings in this type of farming is small.The classification of holdings by type of farming shall be as set out in Annex II.CHAPTER IVEconomic size of the holdingArticle 8The economic size of the holding shall be determined on the basis of the total standard gross margin of the holding. It shall be expressed in terms of European Size Units (ESU). This unit shall be defined in accordance with Annex III A. The method of calculating the economic size of the holding shall be as laid down in Annex III B.Article 9The economic size classes of holdings shall be as laid down in Annex III C.CHAPTER VGeneral provisionsArticle 10Decision 78/463/EEC shall remain in force for applications relating to the period prior to 1985. Subsequent applications shall be based on the present Decision.The first such application shall utilize SGMs corresponding to the reference period '1982` (calendar years 1981, 1982 and 1983 or for the agricultural production years 1981/82, 1982/83 and 1983/84) established as laid down in Chapter II.Article 11The Commission, assisted by the Member States, shall review at least every ten years the experience gained in applying this Decision and any new Community needs arising in the field. After such review, the provisions of this Decision may be amended as required.Article 12This Decision is addressed to the Member States.Done at Brussels, 7 June 1985.For the CommissionFrans ANDRIESSENVice-President ANNEX II<(BLK0)LA ORG="CCF">EN</(BLK0)LA>CLASSIFICATION OF AGRICULTURAL HOLDINGS BY TYPE OF FARMINGA. CLASSIFICATION SCHEME>TABLE>>TABLE>>TABLE POSITION>>TABLE>B. DEFINITION OF TYPESThe types of farming are defined by two features:(a) The nature of the enterprises concernedThese enterprises refer to the list of characteristics surveyed in the 1985 and 1987 structure surveys; they are indicated by using the codes in the Annex to Council Regulation (EEC) No 1463/84 or by a code regrouping several of those characteristics as set out in Annex II C (1).(b) The thresholds determining the class limitsUnless otherwise indicated, these thresholds are expressed as fractions of the total SGM of the holding. > TABLE POSITION> >TABLE> >TABLE> C.<(BLK0)BLK2 ID="A">I. Codes regrouping several characteristics included in the 1985 and 1987 structure surveysP1 General cropping = D01 (common wheat and spelt) + D02 (durum wheat) + D03 (rye) + D04 (barley) + D05 (oats) + D06 (grain maize) + D07 (rice) + D08 (other cereals) + D09 (dried vegetables) + D10 (potatoes) + D11 (sugar beet) + D12 (forage roots and tubers) + D13 (industrial plants) + D14a (fresh vegetables, melons, strawberries, open field) + D18 (forage plants) + D19 (arable land seeds and seedlings) + D20 (other arable land crops) + I01 (successive secondary non-fodder crops) (1).P2 Horticulture = D14b (fresh vegetables, melons, strawberries - outdoor, market gardening) + D15 (fresh vegetables, melons, strawberries under glass) + D16 (flowers and ornamental plants - outdoor) + D17 (flowers and ornamental plants - under glass) + I02 (mushrooms).P3 Permanent crops= G01 (fruit and berry plantations) + G02 (citrus plantations) + G03 (olive plantations) + G04 (vineyards) + G05 (nurseries) + G06 (other permanent crops) + G07 (permanent crops under glass).P4 Meadows and grazing livestock = F01 (permanent pasture and meadows, not including rough grazing) + F02 (rough grazing) + J01 (equidae) + J02 (cattle under one year old) + J03 (male cattle over one but under two years old) + J04 (female cattle over one but under two years old) + J05 (male cattle two years old and over) + J06 (heifers) + J07 (dairy cows) + J08 (other cows) + J09 (sheep) + J10 (goats).P5 Granivores= J11 (piglets of less than 20 kilograms live weight) + J12 (breeding sows of 50 kilograms or more) + J13 (other pigs) + J14 (broilers) + J15 (laying hens) + J16 (other poultry: ducks, turkeys, geese, guinea-fowl) + J17 (rabbits, breeding females).P11 Cereals = D01 (common wheat and spelt) + D02 (durum wheat) + D03 (rye) + D04 (barley) + D05 (oats) + D06 (grain maize) + D07 (rice) + D08 (other cereals).P41 Cattle, dairying = J02 (cattle under one year old) + J04 (female cattle over one but under two years old) + J06 (heifers) + J07 (dairy cows).P42 Cattle = J02 (cattle under one year old) + J03 (male cattle over one but under two years old) + J04 (female cattle over one but under two years old) + J05 (male cattle two years old and over) + J06 (heifers) + J07 (dairy cows) + J08 (other cows).P51 Pigs = J11 (piglets of less than 20 kilograms live weight) + J12 (breeding sows of 50 kilograms or more) + J13 (other pigs).P52 Poultry= J14 (broilers) + J15 (laying hens) + J16 (other poultry: ducks, turkeys, geese and guinea-fowl).P111 Cereals without rice = D01 (common wheat and spelt) + D02 (durum wheat) + D08 (rye) + D04 (barley) + D05 (oats) + D06 (grain maize) + D08 (other cereals).P121 Roots = D10 (potatoes) + D11 (sugar beet) + D12 (forage roots and tubers). </(BLK0)BLK2><(BLK0)BLK2 ID="B">II. Correspondence between the headings of the 1985 and 1987 structure surveys and the farm return of the Farm Accountancy Data Network (FADN)>TABLE>>TABLE>>TABLE></(BLK0)BLK2> (1)The characteristics D12 (Forage roots and tubers), D18 (Forage plants), D21 (Fallow land), E (Kitchen gardens), F01 (Pasture and meadows, excluding rough grazing), F02 (Rough grazing) and J11 (Piglets) are used only under certain conditions (see Annex I 5 to this Decision. (1)Successive secondary non-fodder crops (I01) from part of general cropping (P1) and their SGMs are the same as those of the corresponding general crops. ANNEX III<(BLK0)LA ORG="CCF">EN</(BLK0)LA>ECONOMIC SIZE OF HOLDINGS<(BLK0)BLK2 ID="A">A. DEFINITION OF THE EUROPEAN SIZE UNIT (ESU)1. The European size unit is based on the value of 1 000 ESU of total standard gross margin of the holding for the '1980` reference period, as laid down in paragraph 1 of Annex III to Commission Decision No 78/463/EEC, as last amended by Decision 84/542/EEC.2. For subsequent reference periods for renewing and updating SGMs, the value of 1 000 ECU defined above shall be multiplied by a coefficient to take account, in monetary terms, of global agro-economic trends in the Community as a whole.This coefficient shall be calculated by the Commission and fixed after consultation with the Member States.</(BLK0)BLK2><(BLK0)BLK2 ID="B">B. ECONOMIC SIZE OF THE HOLDINGThe economic size of a holding is obtained by dividing the total standard gross margin of the holding by the number of ECU on the basis of which the ESU has been determined for the corresponding reference period in accordance with point A of this Annex.</(BLK0)BLK2><(BLK0)BLK2 ID="C">C. ECONOMIC SIZE CLASSES OF HOLDINGSHoldings are classified by size classes, the limits of which are set out below.ClassesLimits in ESUIless than 2 ESUIIfrom 2 to less than 4 ESUIIIfrom 4 to less than 6 ESUIVfrom 6 to less than 8 ESUVfrom 8 to less than 12 ESUVIfrom 12 to less than 16 ESUVIIfrom 16 to less than 40 ESUVIIIfrom 40 to less than 100 ESUIXequal to or greater than 100 ESUThe rules laid down for the application in the field of the Farm Accountancy Data Network and the Community Surveys on the Structure of Agricultural Holdings may provide that size classes III and IV, and V and VI above are grouped together.The Member States which, in implementation of Article 4 (1) of Regulation 79/65/EEC, set a threshold of economic size of holdings for the field of survey of the Farm Accountancy Data Network which does not coincide with the limits of the size classes as shown above, are to subdivide these into sub-classes, the limits of which correspond to the thresholds fixed.</(BLK0)BLK2>